Citation Nr: 0940424	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected acne vulgaris of the face, neck 
and shoulders and eczema of the hands, arms and feet.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-operative 
residuals of a benign neck mass, to include as due to 
exposure to herbicides.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1966.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

In an unappealed April 1994 rating decision, the RO denied 
service connection for residuals of a benign neck tumor.  The 
Veteran was informed of the decision in a letter dated April 
22, 1994.

The Veteran's November 2003 claim for an increased disability 
for his service-connected acne vulgaris and eczema disability 
and to reopen his claim for service connection for residuals 
of a benign neck mass, among other things, was denied in an 
April 2004 rating decision.  A subsequent June 2007 rating 
decision continued the non-compensable disability rating for 
the service connected acne vulgaris disability and declined 
to reopen the Veteran's claim for service connection for 
residuals of a benign neck mass.  The Veteran disagreed and 
perfected an appeal.

In an April 2009 decision, the Board remanded the issues for 
further procedural and evidentiary development.

In a June 2009 rating decision, the RO granted a 10 percent 
disability rating for service connected acne vulgaris of the 
face, neck and shoulders and eczema of the hands, arms and 
feet effective November 8, 2006.

The issue of entitlement to a disability rating in excess of 
10 percent for service connected acne vulgaris of the face, 
neck and shoulders and eczema of the hands, arms and feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The April 1994 rating decision was not appealed.

2.  Evidence received since the April 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for post-operative 
residuals of a benign neck mass.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2004); 38 C.F.R. § 20.1103 (2009).

2.  Since the April 1994 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for post-operative residuals of a 
benign neck mass, to include as due to exposure to herbicides 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he was exposed to Agent 
Orange herbicide when he served in Vietnam, and that the 
exposure caused a tumor to appear on his neck.  He seeks 
service connection for residuals from the removal of the 
tumor, to include scars.

The Board will first address preliminary issues and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, with regard to the Veteran's claim to reopen 
his service connection claim, the Board ordered VBA to ensure 
that the Veteran was notified in accordance with the Court of 
Appeals for Veterans Claims (Court) holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and to readjudicate the 
issue after compliance with Kent was completed.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that the RO sent the Veteran a 
letter dated May 2009 which provided the Veteran with written 
notice of the evidence and information that would be 
necessary to reopen his claim, and provided notice that 
described what evidence would be necessary to substantiate 
the element required to establish service connection that was 
not found in the previous denial.  The RO then readjudicated 
the claim in a June 2009 supplemental statement of the case.

For those reasons, the Board finds that VBA substantially 
complied with the April 2009 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated December 2003, November 2006, February and October 
2007, July 2008 and May 2009.  The December 2003, November 
2006 and February 2007 letters informed the Veteran that to 
substantiate a claim for service connection the record 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

With regard to the claim under consideration, the Board 
observes that the Court in Kent v. Nicholson, supra, the 
Court specifically addressed statutory notice requirements in 
the context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the Veteran was informed of what evidence was 
needed to establish new and material evidence in the December 
2003 and May 2009 letters.  Specifically, the notices 
informed the Veteran of the meaning of the terms "new" and 
"material."  The May 2009 letter informed him of the basis 
for the prior denial for service connection and that the new 
evidence must relate to that fact; specifically, that there 
was no evidence of an in-service incurrence of a neck tumor.  
The Board further observes that the RO essentially used 
language that substantially follows the regulatory language 
of 38 C.F.R. § 3.156, set forth below.


The Veteran was further notified in all the above letters 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, the Board notes that the Veteran was informed in the 
November 2006, February and October 2007, July 2008 and May 
2009 notice letters of how VA determines a disability rating 
and an effective date in accordance with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in June 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, and has obtained all VA medical 
records pertaining to the Veteran's claim.  The Veteran has 
received a medical examination pertaining to his claim 
including that provided in March 1992.  VA has further 
assisted the Veteran throughout the course of this appeal by 
providing him with statements of the case which informed him 
of the laws and regulations relevant to his claim.  

The Board recognizes the arguments of the Veteran's counsel 
stated in the July 2009 brief to the effect that VA has not 
sympathetically developed the Veteran's claim to reopen, and 
specifically that VA has not provided the Veteran with the 
assistance needed to obtain evidence in support of his claim 
to reopen.  As is discussed in detail below, the issue in 
this claim is whether there is evidence of a causative link 
between Agent Orange and the Veteran's benign neck tumor.  
Such evidence would very likely not be determined by an 
examination of the Veteran; only a scar remains and the 
record has maintained photographic evidence of that scar 
since 1985.  Nor would it likely be found in any medical 
records pertaining to the Veteran.  The Board observes that 
the only evidence that could conceivably sustain a reopening 
of the Veteran's claim is credible medical or scientific 
evidence substantiating such a causative connection.  Indeed, 
the Secretary of the Department of Veteran's Affairs is 
required by statute to promulgate regulations when such 
credible medical or scientific evidence substantiates a 
causative connection between a disability and exposure to an 
herbicide.  See 38 U.S.C.A. § 1116(b)(1) (West 2002).  As is 
discussed below, no such regulation exists regarding benign 
neck tumors and exposure to herbicides.

When the Veteran's counsel's arguments are taken to their 
logical conclusion, the Veteran's position is, essentially, 
that VA should undertake a scientific study to determine 
whether credible evidence exists to substantiate a causative 
connection between exposure to herbicides and his benign neck 
tumor.  The Board submits that this exceeds the scope of the 
duty to assist; as the Court of Appeals for Veterans Claims 
has stated: "VA's . . . 'duty to assist' is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In the October 2007 VA Form 9 substantive appeal, 
the Veteran and his attorney elected not to present evidence 
and testimony at a hearing before a Veterans Law Judge.


The Board will therefore proceed to a decision on the merits. 

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-operative residuals of a 
benign neck mass, to include as due to exposure to 
herbicides.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).


Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has determined that non-
cancerous benign tumors are not connected to exposure to 
herbicides.  See 38 C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

The Veteran has submitted a claim to reopen a previously 
denied claim for entitlement to service connection for 
residuals of a benign tumor on his neck.  He contends that 
the tumor was caused by his exposure to Agent Orange and that 
he continues to manifest residuals from the removal of the 
tumor.  

Preliminarily, the Board notes that an April 1994 rating 
decision denied the Veteran's initial claim for entitlement 
to service connection for post-operative residuals of a neck 
tumor.  The Veteran did not appeal that rating decision.  
Thus, the rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  New and material 
evidence substantiating the claim must be presented before 
the claim can be reopened for consideration.  38 U.S.C.A. 
§ 5108 (West 2002).

"Old" evidence

The evidence considered by the RO in the April 1994 rating 
decision included the Veteran's service treatment records and 
the results of several VA medical examinations.  A November 
1966 examiner noted "one pea sized sebaceous cyst near the 
ear," without description of which ear.  Dermatology 
treatment notes dated 1981 and 1982 indicate several cysts 
and lesions were detected, but no mention of anything on the 
right neck.  In an October 1984 claim, the Veteran indicated 
a "tumor on side of neck."  

A January 1985 examiner reported a history of several 
"lesions on neck and back," and reports that one 
"epithelial cyst" was removed in October 1982 and another 
in 1980.  The examiner also reported a history of a benign 
neck mass on the right side of the Veteran's neck and 
described observing a "well-healed scar."  Photographs in 
the record received in March 1985 show a small scar on the 
Veteran's neck on the right side, below the jaw line and 
directly below the right ear.  Photographs in the record 
received in August 1989 also show the scar on the right side 
of the Veteran's neck.  

A July 1989 VA examiner reported a history of acne vulgaris 
with "residual shallow pitting scar post neck and upper 
back," but did not indicate anything with regard to 
complaints of or treatment of residuals of the neck mass 
removal.  A February examination report states that there was 
no current skin problem and does not indicate any complaints 
of or treatment of residuals of the neck mass removal.  

Finally, a March 1992 VA examination report indicates that 
the Veteran's neck was "normal."  The examiner described 
"a 5 cm [centimeter] well-healed scar without loss of subcu 
[subcutaneous] tissue over right anterior neck," and 
diagnosed the Veteran with "status post removal of benign 
tumor from right neck."  The examiner also reported that the 
Veteran was in need of a dermatology examination.

The April 1994 rating decision

The April 1994 rating decision determined that the benign 
neck tumor was not a condition "for which service connection 
may be granted as a residual of exposure to Agent Orange."  
The rating decision then goes on to find that there was 
nothing in the Veteran's service treatment records supporting 
the Veteran's claim.

In terms of Hickson, supra, the RO denied the Veteran's claim 
because element (2), medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, was not established by the evidence of 
record.

Newly submitted evidence

Evidence submitted since the April 1994 rating decision 
includes the statements of the Veteran in the November 2003 
claim, in which he states that he wanted to "file for an 
increase for my skin condition and residuals of having a 
tumor removed from my neck including the scar on my neck," 
and that he believed the tumor was caused by exposure to 
Agent Orange.  A March 2006 primary care clinic note states 
that the Veteran's neck was "supple, no thyromegaly, masses, 
asymmetry, JVD [jugular venous distension] or 
lymphadenopathy."  

Additional medical records were obtained from the Omaha VA 
Medical Center in February 2008.  Relevant records include a 
June 1980 examination report describing a "surgical scar on 
R [right] side of neck;" a July 1981 report that the Veteran 
wanted lesions removed from his temple area and nose; there 
were no indications of a complaint regarding his neck; and a 
May 1986 record indicates a history of removal of a tumor 
from the right side of the neck in 1978.

Finally, the Veteran was examined by a dermatologist in June 
2009.  The examiner described the areas of the Veteran's body 
affected by eczema and acne.  Although it appears the 
examiner did not specifically address the Veteran's post-
operative neck mass scar, the examiner noted that scars on 
the Veteran's neck "do not have pain, skin breakdown, 
limitation on daily activities or employment, pain, 
tenderness, pigment change, inflammation, keloid, induration, 
inflexibility, or adherence."  

Discussion

As stated above, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See § 3.156(a).  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is presumed.  See Justus supra.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans supra.  

In this case, the RO denied the Veteran's claim in 1994 
because: (a) benign tumors were not a listed disease related 
to exposure to herbicides in 38 C.F.R. § 3.309(e); and, (b) 
there was no evidence of neck tumors during service, or 
during the one-year period following discharge from active 
duty.  Indeed, the Veteran has consistently contended that 
his neck tumor was caused by Agent Orange, and has not 
contended that he suffered from a neck tumor during service.

After a review of the entire record, both new and old 
evidence, the Board finds that there is no evidence of record 
that Agent Orange caused the Veteran's benign neck tumor.  
The Board first observes that the underlying statute requires 
that when the "Secretary of the Department of Veteran 
Affairs determines, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease for purposes 
of service connection."  See 38 U.S.C.A. § 1116(b)(1).  No 
such regulation has been promulgated by the Secretary; 
therefore, it follows that there has been no sufficient 
showing of sound medical and scientific evidence that benign 
tumors are caused by exposure to herbicides in the general 
scientific community.  

The Board also observes that there has been no other medical 
or scientific evidence indicating such a connection between 
benign tumors and exposure to Agent Orange submitted or 
identified by the Veteran.  To the extent that the Veteran 
has stated his belief that his neck tumor was caused by 
exposure to Agent Orange, his belief carries no probative 
value and is insufficient to sustain a reopening of his 
claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  Moreover, his 
statements are repetitive of statements made prior to the 
April 1994 rating decision and are therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Without evidence of causation between Agent Orange and the 
Veteran's neck tumor, or evidence that his neck tumor is a 
result of injury or disease incurred during his active duty 
service, the Veteran's claim for entitlement to service 
connection for post-operative residuals of a benign tumor on 
the right side of his neck can not be reopened.

In sum, the Board finds that there is no new evidence to 
establish an in-service incurrence of the Veteran's benign 
tumor, nor is there any medical or scientific evidence 
showing that exposure to Agent Orange caused his neck tumor.  
For those reasons, the Board further finds that the evidence 
supporting Hickson element (2) is still lacking.  Because 
there is no new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial, the Board finds the claim should not be 
reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for post-operative residuals of a benign neck mass 
to include as due to exposure to herbicides is denied.


REMAND

Entitlement to a disability rating in excess of 10 percent 
for service-connected acne vulgaris of the face, neck and 
shoulders and eczema of the hands, arms and feet.

Reasons for remand

The Veteran's counsel has argued that because the record 
includes evidence that the Veteran's acne and eczema 
disability manifests at its worst during winter months, and 
because the Veteran has not been examined when the skin 
disorders are active, the resulting examination does not 
present a true picture of the nature and extent of the 
Veteran's disability.  The record shows that the Veteran has 
been examined for purposes of service connection or increased 
disability rating claims for his skin conditions in November 
1966, July 1981 and 1989, and April 2007.  In sum, there has 
been no examination during the period when the Veteran states 
that his condition is most active.

The Board observes that in the absence of any supporting 
evidence of periods of flare-ups, VA is not obligated to 
offer a claimant another examination.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) [where fluctuating conditions 
escape detection on examination, VA must conduct an 
examination during the active stage of the disease]; compare 
with Voerth v. West, 13 Vet. App. 117, 122-123 (1999) 
[" . . . in Ardison the appellant's worsened condition would 
last weeks or months while here the appellant's worsened 
condition would last only a day or two."].  The Board notes 
that the April 2007 VA examiner reported that the Veteran's 
"eczema is primarily a winter-time severe condition," 
however, no attempt to develop this aspect of the Veteran's 
claim has been made.  The Board observes that the Veteran's 
condition appears to be more like the condition involved in 
Ardison rather than that in Voerth; that is, it is more 
likely to have an active duration longer than a day or two.  
Thus, a new examination during a period of time when the 
Veteran's condition flares-up is warranted.

In sum, the current medical record does not adequately assess 
the Veteran's condition during a period of flare-up or 
increased activity.  Such a medical assessment is necessary 
for proper and fair adjudication of the Veteran's claim for 
an increased disability rating. See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  The Board 
further notes that the Court has recently determined that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one. See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). Thus, VBA should arrange for a complete 
examination of the Veteran's skin condition to include an 
assessment of the nature and extent of flare-ups.

In this vein, the Board observes that the Veteran has the 
responsibility to inform VA when the flare-up is occurring so 
that an examination can be arranged.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  Indeed, the Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).



Accordingly, the case is REMANDED for the following action:

1.  VA shall inform the Veteran in writing 
how he can request a dermatology 
examination during the period when his 
service-connected acne vulgaris of the 
face, neck and shoulders and eczema of the 
hands, arms and feet has flared-up.  Any 
communication to or from the Veteran in 
this regard shall be documented and 
associated with the Veteran's VA claims 
folder.

2.  Upon notice from the Veteran that his 
service-connected acne vulgaris of the 
face, neck and shoulders and eczema of the 
hands, arms and feet has flared-up, VBA 
shall provide the Veteran with a medical 
examination by a dermatologist.  The 
examiner shall provide a medical report 
which describes the nature and extent of 
the Veteran's skin disability, to include: 
whether corticosteroids or other 
immunosuppressive drugs were required and 
if so, for what period of time they were 
required; whether the acne observed is 
deep and is inflamed; and what percentage, 
if any, of the Veteran's head, face or 
neck is disfigured by the service-
connected skin condition.

3.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's claim 
for entitlement to a disability rating in 
excess of 10 percent for service-connected 
acne vulgaris of the face, neck and 
shoulders and eczema of the hands, arms 
and feet.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his attorney with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


